ROBERT L. BROWN, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Brown v. CommissionerDocket No.: 20695-85United States Tax Court1987 U.S. Tax Ct. LEXIS 185; May 6, 1987, Entered 1987 U.S. Tax Ct. LEXIS 185">*185 L. W. Hamblen, Jr., Judge.  L. W. Hamblen, Jr.ORDER AND DECISIONFor the reasons set forth forth in the Memorandum Sur Order, served herewith, it isORDERED that respondent's Motion to Impose Sanctions for Failure to Comply with Discovery Requests and to Obey Court Order, filed on February 17, 1987, is granted and this case is dismissed pursuant to Rule 104(c), Tax Court Rules of Practice and Procedure. It is furtherORDERED AND DECIDED that there is due from petitioner the following deficiencies in and additions to Federal income tax:IRC of 1954, as amendedYear DeficiencySec.6653(b)1976$ 19,194.23$ 9,597.12197717,575.278,787.64197823,275.8811,637.94L. W. Hamblen, Jr.Judge